IN THE
                        TENTH COURT OF APPEALS

                               No. 10-22-00138-CV

            IN RE MARCIE LYNN DUTSCHMANN SCHRECK



                     From the County Court at Law No. 1
                          McLennan County, Texas
                       Trial Court No. 2022-0008-GDN


                               Original Proceeding


                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus filed on May 3, 2022, is denied.




                                               STEVE SMITH
                                               Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition denied
Opinion delivered and filed May 11, 2022
[OT06]